Citation Nr: 0321262	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  99-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from January 1953 to 
January 1956.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

The Board, on its own motion, vacated its May 2003 decision 
in which it remanded the veteran's claim to the RO for 
additional development.  A separate Board decision addresses 
vacatur of the May 2003 Board decision.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).

In May 2002, the Board undertook additional development with 
respect to the issue of service connection for a left knee 
disorder pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The development has been completed.  In a 
letter dated in September 2002, the Board informed the 
veteran of the VCAA and the evidence needed to substantiate 
his claim and what evidence he was responsible for obtaining.  
38 U.S.C.A. § 5103(a) (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2).  In that decision, the Federal 
Circuit also determined that the Board's VCAA notice was 
inadequate because it limited the time period for submitting 
necessary evidence to 30 days rather than the statutorily 
mandated one year.  Given the invalidation of 38 C.F.R. § 
19.9(a)(2), and since the one-year period has not passed and 
the veteran has not waived the one-year time period, the 
Board cannot decide the veteran's claim.  

In view of the Federal Circuit's opinion, this case is 
remanded to the RO for the following actions: 

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claim.  

2.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its July 2000 supplemental 
statement of the case.  In the benefit 
sought continues to be denied the RO 
should issue a supplemental statement of 
the case.  The veteran and his 
representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


